Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Rossi, attorney of record, on August 16, 2021.

In the claims:Rewrite claims 4, 12 and 24 as follows—
        4.	(Currently Amended)  The alloy of claim 1, wherein z = 0 at%
        12.	(Currently Amended)  The alloy of claim 2, wherein z = 0 at%
        24.	(Currently Amended)  A bulk metallic glass containing the alloy as claimed in claim [[1]] 16.
Claim 11 has been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a) None of the prior art does discloses or suggests an alloy having a composition including the amounts of Cu, Ti, Zr, Ni, Sn and Si as set forth in claim 1 as amended or in new claim 16.
b) The examiner will comment on CN 1511970, cited in the IDS filed April 27, 2021.  CN ‘970 discloses alloys containing 45-66% Cu, 5-25% R’ (which may be Zr), 5-20% R” (which may be Ti) and 0-30% R (which may be Ni, Sn and/or Si).  However, in present claim 1, since x+y+z must equal at least 5%, the maximum amount of Cu in that claim is 42%, substantially lower than the minimum in CN ‘970.  In present claim 16, the total amount of Ti and Zr is 43-47%, and Zr can be a maximum of 0.35 of that total, or approximately 16.5%.  Such a case would require a Ti amount of 26.5%, substantially higher than the maximum in CN ‘970.  Thus the present claims are clearly distinguishable from the disclosure of CN ‘970.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        August 16, 2021